DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicants’ response filed 4/11/2022 amended claims 39-41, 45 and 49 and added new claim 65.  Applicants’ amendments overcome the claim objection and the 35 USC 112 rejections from the office action mailed 12/10/2021; therefore this objection and rejections are withdrawn.  Applicants’ arguments are persuasive in overcoming the 35 USC 102 rejection over Hibbs from the office action mailed 12/10/2021; therefore this rejection is withdrawn.  Neither applicants’ amendments nor arguments address below are persuasive in overcoming the 35 USC 103 rejection over Hibbs and the 35 USC 103 rejection over Hibbs in view of Adam from the office action mailed 12/10/2021; therefore these rejections are maintained below.  Applicants also addressed the IDS issue from the office action mailed 12/10/2021; therefore this issue is withdrawn.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/15/2022 was filed after the mailing date of the non-final office action on 12/10/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 39-44, 46-49, 59-61 and 65 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbs Jr. et al., US Patent No. 3,718,447 (hereinafter referred to as Hibbs).
Regarding claims 39-44, 46-49 and 65, Hibbs discloses a molding composition for the manufacture of resinoid bonded abrasive structures is described.  Each molding composition employs a high temperature thermosetting pre-polymer containing aliphatically unsaturated imido radicals, which cures in the presence of organic peroxides, such as, 0.01 to 5 wt% of diperoxides to produce polyimide resin cross-linked with carbon-to-carbon and/or carbon-to-nitrogen bonds (bi-functional compounds and cross-linking as recited in claims 39-44) (Col. 4/L. 47-58).  The preferred molding composition embodies abrasive particles; particles of a strong, high thermal conductivity filler and solid lubricant particles, such as, 60 wt% of SiC and molybdenum disulfide wherein 7 to 25 wt% of the solid lubricant particles is derived from hard materials and 0.5 to 10 wt% of solid lubricants (as recited in claims 39, 46-49 and 65) (see Abstract and Table 1).  Hibbs further discloses the pre-polymer for the particle coating may be dissolved in a polar, aprotic solvent, such as acetone (solvent as recited in claim 39) (Col. 8/L. 26-64).      

Regarding claims 59-61, see discussion above.  

Claim Rejections - 35 USC § 103
7.	Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Hibbs in view of Leonardelli, US Patent Application Publication No. 2017/0350448 (hereinafter referred to as Leonardelli).    
	Regarding claim 45, Hibbs discloses all the limitations discussed above but does not explicitly disclose the solvents enumerated in claim 45.  
	Leonardelli discloses a sliding bearing element comprising a polymer layer wherein the polymer layer has solid lubricant particles and metal oxide particles and as a polymer, exclusively a polyimide polymer or a polyamide imide polymer. The metal oxide particles are selected from the group comprising bismuth vanadate, chromium-antimony-rutile and mixtures therefore.  Leonardelli further discloses that in order to produce the polymer layer from the individual components, i.e. a preliminary stage of the polymer, the solid lubricant particles, the metal oxide particles and possibly the hard material particles, a dispersion is produced according to usual methods by means of a dispersing agent, in particular an organic solvent, such as e.g. xylol, N-methyl pyrrolidone, an alcohol, or also even water (as recited in claim 45) (see Abstract and Para. [0073]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the solvents of Leonardelli in the method of Hibbs as it is a simple substitution of one known element for another in order to obtain predictable results.  

Claim Rejections - 35 USC § 103
8.	Claims 50-58 and 62-64 are rejected under 35 U.S.C. 103 as being unpatentable over Hibbs in view of Adam et al., US Patent Application Publication No. 2011/0268944 (hereinafter referred to as Adam). 
Regarding claims 50-53, Hibbs discloses all the limitations discussed above but does not explicitly disclose the limitations of claims 50-53. 
Adam discloses a sliding element with a substrate, having an aluminum or copper alloy, and at least one layer of a sliding layer, which may be a galvanic sliding layer (as recited in claim 53) (see Claim 61 of Adam) material applied onto the substrate wherein the system may be multi-layered. The sliding layer material can consist of an antifriction lacquer comprising at least one cross-linkable binder or at least one high-melting thermoplast material or of a material that contains a matrix of at last one high-melting thermoplast material or at least one duroplast material. Said sliding layer material contains Fe2O3 with a preferred fraction of 0.1 to 15 vol. % and includes hard materials, such as, metal powders made from Ag (as recited in claims 50-52) (see Abstract and Para. [0027]-[0038]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to use the compounds of Adam in the resin matrix of Hibbs in order to enhance the frictional properties of the composition.      

Regarding claims 54, 56-58 and 62-64, see discussion above.  
Regarding claim 55, Adam further discloses the presence of a nickel intermediate layer (Para. [0040]).  

Response to Arguments
9.	Applicants’ arguments filed 4/11/2022 regarding claims 39-65 have been fully considered and are not persuasive.  
	Applicants argue that Hibbs does not disclose the same pre-polymers of the instant claimed method as Hibbs’ pre-polymers contain an aliphatically unsaturated imido group per molecule.  This argument is not persuasive.  The method claims as instantly recited are not product-by-process and are therefore not defined by the product but by the method steps which are taught by Hibbs.  Also, the method as claimed allows for the inclusion of additional steps as the claims use “comprising of” language which is open-ended.  Furthermore, applicants use the word “upstream” in quotations as if directly pulled from the reference.  There is, however, no reference to an “upstream” reaction scheme in Hibbs.  For these reasons applicants’ arguments are not persuasive in obviating the Hibbs reference.  

Conclusion
10.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716. The examiner can normally be reached M-F 9:00-4:30 and 7:00-10:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISHAL V VASISTH/Primary Examiner, Art Unit 1771